Citation Nr: 0121076	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1942 to April 
1943.  The veteran also had a period of active duty for VA 
purposes with the Merchant Marine in oceangoing service 
during the period from April 1944 to August 1945.

Originally, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for bilateral pes planus.  In a January 
1997 decision, the Board also determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for bilateral pes planus.

In an October 1997 order, the United States Court of 
Veteran's Appeals (now the United States Court of Appeals for 
Veterans Claims), vacated the Board's January 1997 decision 
and remanded this matter to the Board.  In April 1998, the 
Board remanded the matter to the RO for further development.

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).


REMAND

In a statement dated in February 2000, the veteran requested 
a hearing before a hearing officer at the RO.  In May 2001, 
in response to an inquiry from a representative of the Board, 
he indicated that he also desired to have a hearing before a 
Member of the Board at the RO.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should schedule the appellant 
for a hearing before a hearing officer at 
the regional office.

2.  If the appellant or his 
representative has or can obtain evidence 
that supports his claim, such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran has 
disability from bilateral pes planus 
which he incurred during his active 
military service or which was aggravated 
during such service.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
issue of whether the veteran has 
submitted new and material evidence to 
reopen his claim of entitlement to 
service connection for bilateral pes 
planus.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  If, after the foregoing development 
and adjudication by the RO, the benefit 
sought on appeal remains denied, the RO 
should schedule the appellant for a 
hearing before a Member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




